 

Case 3:19-cv-00067-MEM Document5 Filed 01/16/19 Page 1 of 21

January 14, 2019

By US mail

Peter J Welsh, Acting Clerk of Court

US District Court Middle District of Pennsylvania
235 N Washington Ave.

Scranton, PA 18503

Dear Acting Clerk of Court Welsh,

Service of Process
Re: Case no. 3-19-CV-67 KENNEDY v SCHUYLKILL COUNTY CLERK OF COURTS,

There are four defendants: (1) SCHUYLKILL COUNTY CLERK OF COURTS, 2 and
3 MARIA CASEY, in her personal capacity and official capacity, and (4) COUNTY OF
SCHUYLKILL PENNSYLVANIA, and all are at 401 North Second Street, Pottsville, PA 17901
Therefore, Enclosed please find 5 copies each for each defendants of Form USM 285, or 20
copies, all signed. The court has agreed to waive fees.

Please contact me if you have any questions. My contact information is below.

Respectfully submitted,

Edward T. Kennedy

401 Tillage Road

Breinigsville, Pennsylvania 18031
Email: pillar.of.peace.2012@ gmail.com FILED
Email: kennedy201]8@alumni.nd.edu SCRA NTON
Telephone: 415-275-1244.
Fax: 570-609-1810.

 

PER

 
 

“Case 3:19-CV-00067-MEM Document 5 Filed 61/16/19 Page 20f21 .

 

 

 

U.S. Defartmeit of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See “Instructions for Service of Process by U.S. Marshal"
i a
PLAINTIFF COURT CASE NUMBER
EDWARD THOMAS KENNEDY 3:19-¢v-67
DEFENDANT TYPE OF PROCESS
Schuylkill County Clerk of Courts, at al. Service of Process /Complaints *

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE J SCHUYLKILL COUNTY CLERK OF COURTS
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Codc)

401 NORTH SECOND STREET, POTTSVILLE PA 17901

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285 | 3°
[ eowaRD THOMAS KENNEDY "
401 TILLAGE ROAD Number of parties to be
BREINIGSVILLE, PA 18031 served In tis Case 4
Check for service
L on U.S.A,

 

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT T WALL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses
All Telephone Numbers, and Estimated Times Available for Service):

Fold Fold

iS Gavan] DampichiinpedjExhibt 1 Law of the Case - to SCHUYLKILL COUNTY CLERK OF COURTS, (the OFFICE itself)
ATTN: MARIA CASEY, Clerk of Courts 401 North 2ND Street, Pottsville, PA 17901. PHONE 570-628-1140 FAX 570-628-1169

 

Signature of Attomey other Originator requesting service on behalf of: PLAINTIFF TELEPHONE NUMBER DATE

s el } / C 7 [DEFENDANT — | 415 275 1244 January14 2019

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

 

 

 

Tacknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve

(Sign only for USM 285 if more

than one USM 285 is submitted) No, No.

 

 

 

 

 

 

 

Uhereby certify and return that 1 24] have personally served CT have legal evidence of service. (7) have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc, shown at the address inserted below.

O1 hereby certify and retum that [ am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (jfnor shown above) Ca person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shown ubove) Date ‘Time
CI an
C) pm
Signature of 0.5, Marshal or Deputy
Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
including endeavors) . (Amount of Retund*)
REMARKS:
1, CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE
4, BILLING STATEMENT™: To be returned to the U.S. Marshal with payment, Form USM-285
if any amount is owed, Please remit promptly payabie to U.S. Marshal. Rev, 12/15/80

5. ACKNOWLEDGMENT OF RECEIPT Automated O1/06

 
 

“Case 3°19-cV-00067-MEM™ Document 5° Filed 01/16/19 Page 3of21 ~~ = =

 

 

 

 

 

 

 

 

 

 

US. Defartmenit of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service i r Servi ess b Marsh
|
PLAINTIFF COURT CASE NUMBER
EDWARD THOMAS KENNEDY 3:19-cy-67
DEFENDANT TYPE OF PROCESS
Schuylkill County Clerk of Courts, et al. Service of Process ‘Complaints *
NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC, TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE SCHUYLKILL COUNTY CLERK OCF COURTS
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
401 NORTH SECOND STREET, POTTSVILLE PA 17901
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285 | 3°
[ epwaro THOMAS KENNEDY Number of part be
401 TILLAGE ROAD seme in thes case ©
BREINIGSVILLE, PA 18031 4
Check for service
| on U.S.A.

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT W&LL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

Fold

 

 

 

 

 

Fold
leSGsdrvanis] Ghampidittnaedexhibt 1 Law of the Case - to SCHUYLKILL COUNTY CLERK OF COURTS, (the OFFICE itself}
ATTN: MARIA CASEY, Clerk of Courts 401 North 2ND Street, Pottsville, PA 17901. PHONE 570-628-1140 FAX 570-628-1169

Signature ‘t other 72. requesting service on behalf of: PLAINTIFF TELEPHONE NUMBER DATE
yf Cl DerFENDANT =| 445 275 1244 January14 2019
SPACE i“ FOR USE OF U.S. MARSHAL ONLY DO NOT WRITE BELOW THIS LINE
l acknowledge receipt for the total | Total Process | District of | Districtto | Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Crigin Serve
(Sign onty for USM 283 if more
than onc USM 285 is submitied) No, No.

 

 

 

 

 

 

 

[hereby certity and return that 1 €) have personally served , CO have legal evidence of service, (1) have executed us shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, cic. shown at the address inserted below.

C1] Thereby certify and return that | am unable to locate the individual, company, corporation, etc. named above (See remarks helow)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (j/nof shown above) Cla person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shown above) Date Time
CO am
C) pra
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits =| Amount owed to U.S. Marshal* or
including endeavors) (Amaunt of Retund*)
REMARKS:
1, CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE ,
4, BILLING STATEMENT™: To be returned to the U.S. Marshal with payment, Form USM-285
if any amount is owed. Please remit promptly payable to U.S. Marshal, Rev. 12/15/80

5, ACKNOWLEDGMENT OF RECEIPT

Automated 01/00

 
 

 

™—==—Case 3:19-cv-00067-MEM Document 5 Filed 01/16/19 Page4of2i

 

 

 

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See “Instructions for Service of Process by U.S, Marshal"
nn}
PLAINTIFF COURT CASE NUMBER
EDWARD THOMAS KENNEDY 3:19-cv-67
DEFENDANT . TYPE OF PROCESS
Schuyikilt County Clerk of Courts, et al. Service of Process ‘Complaints *

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OP PROPERTY TO SEIZE OR CONDEMN

SERVE J SCHUYLKILL COUNTY CLERK OF COURTS
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

401 NORTH SECOND STREET, POTTSVILLE PA 17901
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

 

 

 

Number of process to be
served with this Form 285 | 3*
[ cowaro THOMAS KENNEDY ; be
401 TILLAGE ROAD Number of parties to
BREINIGSVILLE, PA 18031 served in this case 4
Check for service
L_ on U.S.A,

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WALL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses.
All Telephone Numbers, and Estimated Times Available for Service):

Fuld Fold

feb Gebvenis] DanrgicdiietneedyExhibt 1 Law of the Case - to SCHUYLIKILL COUNTY CLERK OF COURTS, (the OFFICE Itself)
ATTN: MARIA CASEY, Clerk of Courts 401 North 2ND Street, Pottsville, PA 17901. PHONE 570-628-1140 FAX 570-628-1169

 

Signa ‘L Origi uesting service on behelf of: PLAINTIFF TELEPHONE NUMBER DATE
OC / Coy CIDEFENDANT | 415 275 1244 January14 2019

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY~ DO NOT WRITE BELOW THIS LINE

 

 

 

 

] acknowledge receipt for the total | Total Process | District of District w Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve .

(Sign only for USM 285 if more

than ane USM 285 is submitted) No. No.

 

 

 

 

 

 

 

[hereby certify and return that | G4 have personaily served .L] have legal evidence of service.) have executed as shown in “Remarks”, the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inscricd below.

0 [hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks helow)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (if not showa above) Cha person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (compiete only different than shown abvuve) Date Time O
wn
CL pm
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits | Amount owed tu U.S. Marshal* or
including endeavors) (Amount of Refiind*)
REMARKS:
1, CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE
4, BILLING STATEMENT": To be returned to the U.S. Marshal with payment, Form USM-285
if any amount is owed. Please remit promptly payable to U.S, Marshal. Rev. 12/15/80

5. ACKNOWLEDGMENT OF RECEIPT Automated 01/00

 

 
 

 

——" ase 3:15-cv-60067-MEM Document5 Filed 01/16/19 Page 5 of 21
U.S. Department of Justice - PROCESS RECEIPT RETURN
United States Marshals Service See "Instructions for Service of Process by U.S. Marshal”

a

 

 

 

 

 

PLAINTIFF COURT CASE NUMBER
EDWARD THOMAS KENNEDY 3:19-cv-67
DEFENDANT TYPE OF PROCESS
Schuylkill County Clerk of Courts, et al. Service of Process /Complaints *
NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY FO SEIZE OR CONDEMN
SERVE J SCHUYLKILL COUNTY CLERK OF COURTS

 

AT) ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
401 NORTH SECOND STREET, POTTSVILLE PA 17901

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285 | 3°
| eDwaRD THOMAS KENNEDY
401 TILLAGE ROAD Number of Parties to be
BREINIGSVILLE, PA 18031 served case 4
Check for service
Ll on U.S.A.

 

 

 

SPECIAL L INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Timex Available for Service):
Fold Fubd

he Gebers} RangidieinaedyExhibt 1 Law of the Case - to SCHUYLKILL COUNTY CLERK OF COURTS, (the OFFICE itself)
ATTN: MARIA CASEY, Clerk of Courts 401 North 2ND Street, Pottsville, PA 17901. PHONE 570-628-1140 FAX 570-628-1169

Signa other Origt ing serv C. PLAINTIFF TELEPHONE NUMBER DATE
} ‘a 7 )  Closrenpanr | 415 275 1244 January14 2019

SPACE BELOW FOR USE OF U.S. MARS ONLY DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

{acknowledge receipt for the total | Total Process | District of | Digrictto | ‘Signature of Authorized USMS Deputy or Clerk Date
number of process indicated, Origin Serve

(Sign only for USM 285 if more

than one USM 285 is submitted) No. No.

 

 

 

 

 

 

 

Thereby certify and retum that 1 Edd have personally served , 0 have legal evidence of service, [] have executed ag shown in “Remarks”, the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, otc. shown al the address inserted below.

CJ [hereby certify and return that [ am unable to locate the individual, company, corporation, etc. named above (See remarks helow)

Name and title of individual served (if'not shown above) CO A person of suitable age and discretion
then residing in defendant's usual place

 

 

 

 

 

 

 

 

 

 

 

 

 

of abode
Address (complete only different than shown above) Dete Time O
am
C3 pm
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Chorges| Forwarding Fee Total Charges Advance Deposits =| Amount owed to U.S. Marshal* or
including endeavors} (Amount of Refund")
REMARKS:
1, CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE
4. BILLING STATEMENT": To be retumed to the U.S. Marshal with payment, Form USM-285.
if eny amount is owed, Please remit promptly payable to U.S. Marshal. Rev. 12/15/80

$. ACKNOWLEDGMENT OF RECEIPT Automated 01/00

 
 

"Sage 3°1926v-00067-MEM Document5 Filed 01/16/19 Page6of21 ___

 

 

 

 

 

U.S. Depfartnient of Justice PROCESS RECEIPT

United States Marshals Service See "Instructions for Service of Process by U.S, Marshal”

Pd

PLAINTIFF ; COURT CASE NUMBER

EDWARD THOMAS KENNEDY 3:19-cv-67

DEFENDANT TYPE OF PROCESS

Schuy\kill County Clerk of Courts, et al. Service of Process /Complaints *
| NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE J SCHUYLKILL COUNTY CLERK OF GQURTS

 

AT ADDRESS (Street or RFD, Apartment No.. City, State and ZIP Code)
401 NORTH SECOND STREET, POTTSVILLE PA 17901

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
= served with this Form 285 | 3°
ARD T Y
AORN eS KENNED Number of parties to be
BREINIGSVILLE, PA 18031 served in this sage ‘
Check for service
[__ on U.S.A.

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WALL ASSIST IN EXPEDITING SERVICE (include Business and diternate Addresses,
Ail Telephone Numbers, and Estimated Times Available for Service):

Fold Fold

feSEnirende) HameaidieinpedyExhibt 1 Law of the Case - to SCHUYLKILL COUNTY CLERK OF COURTS, (the OFFICE itself)
ATTN: MARIA CASEY, Clerk of Courts 4014 North 2ND Street, Pottsville, PA 17901. PHONE 570-628-1140 FAX 570-628-1169

i ma requesting behalf of: PLAINTIFF TELEPHONE NUMBER DATE —
, C) DEFENDANT 415 275 1244 January14 2019

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY— DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

Tacknowledge receipt for the total {| Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve

(Sign only for USM 285 if mare

than one USM 285 is submitted) No, No.

 

 

 

 

 

 

 

[hereby certify and retum that 1 Od have personally served .C] have legal evidence of service, LJ have executed a3 shown in “Remarks”, the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, ¢tc. shown of ihe address inserted below.

(7) U hereby certify and retum chat [ am unable to locate the individual, company, corporation, etc. named above (See remarks below)

Name and title of individual served (if not shown above) Oa person of suitable age and discretion
, then residing in defendant's usual place

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| of abode
Address (complete only different than shown above) Date Time gq
am
1D pm
| Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits =| Amount owed to U.S. Marshal® or
including endeavors} (Amount of Reflund*}
REMARKS:
WHE oiaes =|. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2, USMS RECORD
3. NOTICE OF SERVICE
4. BILLING STATEMENT®: To be retumed to the U.S. Marshal with payment, Form USM-285
if any amount is owed. Please remit promptly payable to U.S. Marshal. Rev. 12/15/80

§. ACKNOWLEDGMENT OF RECEIPT Automated 01/00

 
 

~Casé 3:19-cv-00067-MEM Document5 Filed 01/16/19 Page 7 of 21

 

 

 

 

U.S, Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See "Instructions for Service of Process by U.S. Marshal”
el
PLAINTIFF COURT CASE NUMBER
EDWARD THOMAS KENNEDY 3:19-cv-67
DEFENDANT . TYPE OF PROCESS
Schuytkill County Clerk of Courts, et al. Service of Process /Complaints °

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE J COUNTY OF SCHUYLKILL PENNSYLVANIA,
AT ADDRESS (Sircet or RFD, Apartment No., City, State and ZIP Code)

401 NORTH SECOND STREET, POTTSVILLE PA 17901

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285 | 3*
TeowaRD THOMAS KENNEDY .
401 TILLAGE ROAD Number of parties to be 4
BREINIGSVILLE, PA 18031 served in this case
Check for service
L on U.S.A.

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WALL ASSIST IN EXPEDITING SERVICE (include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

Fuld Fold

Serve te Attorney Glenn Roth, Schuylkill County Solicitor, 401 NORTH SECOND STREET, POTTSVILLE PA 17901
phone : (570) 628-1129 , PA Attorney 1D: 74304 email.com groth@co.schuylkill.pa.us
hitps:/Awww. padisciplinaryboard.orgHor-the-public/find-attomey/attorney-detall/74304

|
/ C5 LIDEFENDANT =| _445 275 1244 danuary14 2019

SPACE BELOW FOR USE OF U.S/ MARSHAL ONLY~ DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

Tacknowledge receipt for the total | Total Procesy | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve

(Sign only for USM 285 if more

than one USM 285 is submitted) No. Ne.

 

 

 

 

 

 

 

Thereby certify and return thet 1 OS) have personally served 77 have tegal evidence of service, CO have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below,

 

(1) Thereby cettify and return thot I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and tile of individual served (if not shown above) [] A person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shown uhove) Date Time oO
am
C) pm
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges] Forwarding Fee Total Charges Advance Deposits 9 | Amount owed to U.S. Marshal* or
including endeavors) (Amuumt of Refund*}
REMARKS:
1, CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE
4, BILLING STATEMENT*: To be retumed to the U.S. Marshal with payment, Form USM-285
if any emount is owed. Please remit promptly payable to U.S. Marshal. Rev. 12/15/80

5, ACKNOWLEDGMENT OF RECEIPT Automated 01/00

 
 

 

Case 3:19-cv-00067-MEM Dbocument5 Filed 01/16/19 Page 8 of 21

Of

 

 

 

U.S. Department of Justice PROCESS RECEIPT
United States Marshals Service See "Instructions for Service of Process by U.S. Marshal”
PLAINTIFF . COURT CASE NUMBER

EDWARD THOMAS KENNEDY , 3:19-cv-67

DEFENDANT TYPE OF PROCESS

Schuylkill County Clerk of Courts, et al. . Service of Process /Compiaints *

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE J COUNTY OF SCHUYLKILL PENNSYLVANIA,
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code),

404 NORTH SECOND STREET, POTTSVILLE PA 17901

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285 | 3 *
T epwarp THOMAS KENNEDY
401 TILLAGE ROAD ; Number of parties to be 4
BREINIGSVILLE, PA 18031 served in this case
Check for service
L on USA,

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, end Estimated Times Available for Service):
Fold Fold

Serve to Attomey Glenn Roth, Schuylkill County Selicitor, 401 NORTH SECOND STREET, POTTSVILLE PA 17901
phone : (570) 628-1129 , PA Attomey ID: 74304 email.com groth@co.schuylkill.pa.us
hitps:/Avww.padisciplinaryboard.org/for-the-public/ind-attomey/attorney-detail/74304

Si y AY other Originator C. on behalf of: PLAINTIFF TELEPHONE NUMBER DATE
L / CJ DEFENDANT =| 415 275 1244 January14 2019

SPACE BELOW FOR USE OF Ws. MARSHAL ONLY DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

Lacknowledge receipt for the total | Total Process | Districtof | District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve

(Sign only for USM 285 if more

than one USM 285 is submitted} No. No.

 

 

 

 

 

 

 

Thereby certify and rerum that I have personally served Am have lega! evidence of service, (3 have executed us ahown in "Remarks", the process described
on the individual , company, corporation, ctc., at the address shown above on the on the individual , company, corporation, cic. shown at the address inscried below.

(] [hereby certify and retum that ] am unable to locate the individual, company, corporation, etc. named above (See remarks below)
_ Name and title of individual served fifnot shown above) (C1) A person of suitable age and discretion
then residing in defendant's usual place

 

 

 

 

 

 

 

 

 

 

 

 

 

of abode
Address (complete only different than shown above) Date Time
C1] am
C] pm
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges] Forwarding Fee Total Charges Advance Deposits | Amount owed to 1.5. Marshal® or
including endeavors) (Amount of Refund*)
REMARKS:
1. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED

2. USMS RECORD
3. NOTICE OF SERVICE
4. BILLING STATEMENT?*: To be retumed to the U.S. Marshal with payment, Form USM-285

if any amount is owed. Please remit promptly payable to U.S. Marshal. Rev. 12/15/80
5. ACKNOWLEDGMENT OF RECEIPT Automated 01/00
 

 

 

 

~Ca8é3:19-cV-00067-MEM Document 5 Filed 01/16/19 Page 9 of 21 —_
U.S. Department of Justice PROCESS RECEIPT AND RETURN

United States Marshals Service

 

 

 

 

 

See "Insiru r Servi
a
PLAINTIFF COURT CASE NUMBER
EDWARD THOMAS KENNEDY 3:19-cv-67
DEFENDANT . TYPE OF PROCESS
Schuytkill County Clerk of Courts, et al. Service of Process /Complaints *

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE J COUNTY OF SCHUYLKILL PENNSYLVANIA,

 

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

401 NORTH SECOND STREET, POTTSVILLE PA 17907
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

 

 

 

Number of process to be
= served with this Form 285 | 3 *
EDWARD THOMAS KENNEDY ;
401 TILLAGE ROAD | Number of parties tobe |
BREINIGSVILLE, PA 18031
Check for service
{ on U.S.A.

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WALL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses.
All Telephone Numbers, and Estimated Times Available for Service):

Fold

. . Fokd

Serve to Attomey Glenn Roth, Schuytkill County Solicitor, 401 NORTH SECOND STREET, POTTSVILLE PA 17901
phone : (570) 628-1128 , PA Attorney ID: 74304 email.com groth@co.schuylkill.pa.us

https:/Awww. padisciplinaryboard.orgMor-the-public/find-attomey/attomey-detail/74304

Originator requesting service on of: PLAINTIFF TELEPHONE NUMBER DATE —
fe LZ CL} DEFENDANT | 415.275 1244 January14 2019

SPACE BELOW FOR USE Ze U.S. MARSHAL ONLY— DO NOT WRITE BELOW THIS LINE

[acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve

(Sign only for USM 285 if more
than one USM 285 is submitted) No. No.

 

 

 

 

 

 

 

 

 

 

 

Thereby certify and return that ] OG) have personally served Co have legal evidence of service, C1 have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below,

(1) Chereby certify and retum that [ am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (if'not shown above) CD A person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shawn abuve) Date Time 0
am
[J pm
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
including endeavors) (Amount of Refund*)
~ REMARKS:
1, CLERK OF THE COURT PRIOR EDITIONS MAY BE USED

2. USMS RECORD
3. NOTICE OF SERVICE
4. BILLING STATEMENT®*: To be retumed to the U.S. Marshal with payment, Form USM-285

if any amount is owed. Please remit promptly payable to U.S, Marshal. Rev. 12/15/80
$. ACKNOWLEDGMENT OF RECEIPT Automated 01/00

 
 

pee

~ Case 3:19-cv-00067-MEM Document5 Filed 01/16/19 Page 10of21

 

 

US. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See "Instructi + Service o, * Marshal"
een Te
PLAINTIFF , COURT CASE NUMBER
EDWARD THOMAS KENNEDY 3:19-cv-67
DEFENDANT TYPE OF PROCESS
Schuylkill County Clerk of Courts, et ai. Service of Process /Complaints *

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE 7 COUNTY OF SCHUYLKILL PENNSYLVANIA,
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

401 NORTH SECOND STREET, POTTSVILLE PA 17901

 

 

 

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285 | 3 *
[ eowarD THOMAS KENNEDY ber of parti be
401 TILLAGE ROAD wun ‘i thiecue to 4
BREINIGSVILLE, PA 18031
, Check for service
| on US.A.
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Availabie for Service):
Fold. Fold

 

Serve to Attorney Glenn Roth, Schuylkill County Solicitor, 401 NORTH SECOND STREET, POTTSVILLE PA 17901
phone : (570) 628-1129 , PA Attorney ID: 74304 email.com groth@co.schuylkill.pa.us
https:/Avww.padisclplinaryboard.org/for-the-public/tind-attomey/attorney-detail/7 4304

Signatyre“of Attomey omer Originator esting service on behalf of: PLAINTIFF TELEPHONE NUMBER DATE
. 7 ( A x. 3 Uiverenpant | 415 275 1244 January14 2019

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY— DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

Tacknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve

(Sign only for USM 285 if more

than one USM 285 is submitted) No. No.

 

 

 

 

 

 

 

Thereby certify and return that] 4) have personally served CT have legal evidence of service, L] have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

(CJ Thereby certify and return that 1 am unable to locate the individual, company, corporation, etc. named ahove (See remarks helow)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (i/not shown above) Cha person of suitable age and discretion
then residing in defendant's usual place
of abode -
Address (complete only different than shown abuve) Date Time
C} am
O pm
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
including endeavors} {Amount of Refiind*)
REMARKS:
1. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE
4, BILLING STATEMENT®: To be retumed to the U.S. Marshal with payment, Form USM-285
if any amount is owed. Please remit promptly payable to U.S. Marshal. Rev. 12/15/80

5. ACKNOWLEDGMENT OF RECEIPT Automated 01/00

 

 
 

 

 

Casé 3°19-Cv-60067-MEM Document5 Filed 01/16/19 Page i1lof21

 

 

 

U.S. Departsnent of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See "Instructions for Service of Process by U.S. Marshal”
Oc ep nee
PLAINTIFF COURT CASE NUMBER
EDWARD THOMAS KENNEDY 3:18-cv-67
DEFENDANT TYPE OF PROCESS
Schuytkill County Clerk of Courts, et al. Service of Process /Compiaints *

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE COUNTY OF SCHUYLKILL PENNSYLVANIA,
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

401 NORTH SECOND STREET, POTTSVILLE PA 17901

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285 | 3 *
[ eowaro THOMAS KENNEDY ”
401 TILLAGE ROAD - Number of parties to be 4
BREINIGSVILLE, PA 18031 served in this case
Check for service
_ on U.S.A.

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WALL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

Fuld , Full

Serve to Attorney Glenn Roth, Schuylkill County Solicitor, 401 NORTH SECOND STREET, POTTSVILLE PA 17801
phone : (570) 628-1129 , PA Attorney ID: 74304 email.com groth€pco.schuylkill.ps.us
https://www.padisciplinaryboard.org/or-the-public/ind-attomey/attiomey-detail/74304

Si of A other os on of: PLAINTIFF TELEPHONE NUMBER DATE
4 m (Ad DEFENDANT 415 275 1244 January14 2019

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY— DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

I acknowledge receipt for the total j Total Procesy | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated, Origin Serve

(Sign only for USM 285 if more

than one USM 285 ix submitted) Noe. No.

 

 

 

 

 

 

 

[hereby certify and return that } Bd have personally served OO have legal evidence of service, L} have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

(] thereby certify and retum that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (if'not shown above) Oa person of suitable age and discretion
. ’ then residing in defendant's usual place
of abode
Address (compiete only different than shown ubuve) , Date Time ‘ 0
um
LD pm
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
including endeavors) (Amount of Refund")
REMARKS:
IRS Retiniae i. CLERK OF THE COURT PRIGR EDITIONS MAY BE USED
2. USMS RECQRD
3, NOTICE OF SERVICE
4, BILLING STATEMENT?®: To be returned to the U.S. Marshal with payment, Form USM-285
if any amount is owed. Please remit promptly payabte to U.S. Marshal. Rev. 12/15/80

5. ACKNOWLEDGMENT OF RECEIPT Automated 01/00

eee ee
 

 

U.S. Department of Justice

“Case 3:T9-cv-00067-MEM Document5 Filed 01/16/19 Pagei2of21
PROCESS RECEIPT AND RETURN

 

 

 

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"
(en
PLAINTIFF COURT CASE NUMBER

EDWARD THOMAS KENNEDY 3:19-cv-67

DEFENDANT TYPE OF PROCESS

Schuylkill County Clerk of Courts, et al. Service of Process ‘Complaints *

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
kill Coun of

SERVE
AT

MAR

her

ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

401 NORTH SECOND STREET, POTTSVILLE PA 17901

 

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
= served with this Form 285 | 3*
EDWARD THOMAS KENNEDY
401 TILLAGE ROAD Number of parties to be 4
BREINIGSVILLE, PA 18031 served in this case
Check for service
| on U.S.A,

 

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WALL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,

Fold

All Telephone Numbers, and Estimated Times Available for Service):

Bua Ramelsiannese
ATTN: MARIA CASEY, Ci

ibt 1 Law of the Case - to SCHUYLKILL COUNTY CLERK OF COURTS, (the OFFICE itself)
of Courts 401 North 2ND Street, Pottsville, PA 17901. PHONE 570-628-1140 FAX 570-628-1169

 

 

 

 

 

other requesting PLAINTIFF TELEPHONE NUMBER DATE
La4- 9 “] ] Co LI DEFENDANT =| 415 275 1244 January14 2019
SPACE es FOR USE OF U.S. MARSHAL ONLY-— DO NOT WRITE BELOW THIS LINE
Tacknowledge receipt for the total! =| Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve
(Sign onty for USM 285 if more

than one USM 2385 is submitted)

 

 

No.

 

No.

 

 

 

 

| [hereby certify and retum that 1 BG have personally served ,) have legal evidence of service, J have exectited os shown in “Remarks”, the process described
: on the individual , company, corporation, etc, at the address shown above on the on the individual , company, corporation, ¢tc, shown al the address inserted below.

O1 hereby certify and return that ! am unable to Jocate the individual, company, corporation, etc. named above (See remarks belaw)
Name ond title of individual served (if not shown above}

[-] A person of suitable age and discsetion
then residing in defendant's usual place

 

 

 

 

 

 

 

 

 

 

 

 

 

 

of abode
Address (complete only different than shown above} Date Time Oo
am
C pm
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges! Forwarding Fee Total Charges Advance Deposits =| Amount owed ta U.S. Marshal* or
including erdeavers) (Amount of Refund*)
REMARKS:
1, CLERK OF THE COURT PRIOR EDETIONS MAY BE USED
Zz. USMS RECORD
3. NOTICE OF SERVICE
4. BILLING STATEMENT?: To be retumed to the U.S. Marshal with payment, Form USM-285
: if any amount is owed. Please remit promptly payable to U.S. Marshal. Rev. 12/15/80
5. ACKNOWLEDGMENT OF RECEIPT

Automated 01/00

 
 

 

Case 3:19-cv-00067-MEM Document5 Filed 01/16/19 Page 13 of 21

 

 

 

 

 

 

U.S. D€partmeht of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See "Instructions for Service of Process by U.S. Marshal”
, =
PLAINTIFF COURT CASE NUMBER
EDWARD THOMAS KENNEDY 3:19-cv-67
DEFENDANT TYPE OF PROCESS
Schuylkill County Clerk of Courts, et al. Service of Process ‘Complaints *
NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE J MARIA CASEY, In her official capacity as_ Schuylkill County Clerk of Courts

 

AT ADDRESS (Street or RED, Apartment No., City, State and ZIP Code)

401 NORTH SECOND STREET, POTTSVILLE PA 17801
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

 

 

 

Number of process to be
served with this Form 285 | 3 *
[ eowARD THOMAS KENNEDY .
401 TILLAGE ROAD Nome a parties to be 4
BREINIGSVILLE, PA 18031 served in tig case
Check for service
{ on U.S.A,

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT VALL ASSIST IN EXPEDITING SERVICE (Include Business ond Alternate Addresses,
All Telephone Numbers, and Estimated Tines Available for Service):

Fold Fold

leSOumore Rampiaten hibt 1 Law of the Case - to SCHUYLKILL COUNTY CLERK OF COURTS, (the OFFICE itself)
ATTN: MARIA CASEY, Clerk of Courts 4014 North 2ND Street, Pottsville, PA 17901. PHONE 570-628-1140 FAX 570-628-1169

of A other Originator requesting service fof: PLAINTIFF TELEPHONE NUMBER DATE
oT. Jy / C [J DEFENDANT =| ‘415 275 1244 January14 2019

SPACE BELOW FOR USE GF U.S. MARSHAL ONLY~ DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

Lacknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk. Date
number of process indicated. Origin Serve

(Siga only for USM 285 if more

than one USM 285 ix submitted) No. No.

 

 

 

 

 

 

 

I hereby certify and return that I have personally served OO have legal evidence of service, (7 have executed as shown in "Remarks”, the process described
on the individual , company, corporation, etc, at the address shown above on the on the individual , company, corporation, etic, shown at the address inserted bclow.

| Thereby certify and return that [am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

Name and title of individual served (if'not shown above) (1 A person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shown above) Dats Time oO
am
0 pm
Signature of U.S. Marshal or Deputy

 

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits Amount awed to U.S. Marshal* or
including endéavors) (Amount of Refund") .
REMARKS:

 

GReeeeeiee |. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2, USMS RECORD .
3. NOTICE OF SERVICE
4, BILLING STATEMENT": To be. returned to the U.S. Marshal with payment, Form USM-285
if any amount is owed. Please remit promptly payable to U.S. Marshal. Rev. 12/15/80
5, ACKNOWLEDGMENT OF RECEIPT Automated 01/00

 

 
 

 

"Ease 3:19-cv-00067-MEM Document 5 Filed 01/16/19 Page 14 of 21

 

 

US. Départmeht of Justice PROCESS RECEIPT AND RETURN

United States Marshals Service See "Instructions for Service of Process by U,S_ Marshal”

ee EOE
PLAINTIFF COURT CASE NUMBER
EDWARD THOMAS KENNEDY 3:19-cv-67

DEFENDANT TYPE OF PROCESS

Schuylkill County Clerk of Courts, et al.

 

Service of Process /Complaints *

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE

| MARIA CASEY, in her official capacity as_ Schuylkill County Clerk of Courts

AT

 

ADDRESS (Street or RFD, Apartment No., City, State and ZIP Cade)
401 NORTH SECOND STREET, POTTSVILLE PA 17901

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Number of process to be 3°

 

401 TILLAGE ROAD
BREINIGSVILLE, PA 18031

L_

| epwaRD THOMAS KENNEDY

served with this Form 285

 

Number of parties to be
served in this case 4

 

Check for service
oo U.S.A.

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WALL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

Fok

 

 

Pokd
Gerad) herotatinaadExhibt 1 Law of the Case - to SCHUYLKILL COUNTY CLERK OF COURTS, (the OFFICE itself}
ATTN: MARIA CASEY, Clerk of Courts 401 North 2ND Street, Pottsville, PA 17901. PHONE 570-628-1140 FAX 570-628-1169
inator requegti ice on behalf of: PLAINTIFF TELEPHONE NUMBER. DATE
C , Clperenpant =| 415278 1244 January14 2019

 

 

 

 

SPACE BELOW FOR USE OF U.§. MARSHAL ONLY— DO NOT WRITE BELOW THIS LINE

 

[ acknowledge receipt for the total | Total Process | District of District w Signature of Authorized USMS Deputy or Clerk Date
number of process indicated, Origin Serve

(Sign only for USM 285 if mare

than one USM 285 is submitted) No. No.

 

 

 

 

 

 

 

[hereby certify and retum that 1 Bd have personally served , O have legal evidence of service, C] have executed as shown in "Remarks", the process described
on the individual , company, corporation, ctc., al the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

oO Thereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served if not shown above) CD A person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (cumplete only different thun shown above) Date Time
C) am
CO pm
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits =| Amount owed to U.S. Marshal* or
including endeavors) (Anount af Rafind*}
REMARKS:
1. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2, USMS RECORD
3. NOTICE OF SERVICE
4, BILLING STATEMENT®*: To be returned to the U.S. Marshal with payment, Form USM-285

if any emount is owed. Please remit promptly payable to U.S. Marshal. Rev. 12/15/86
5, ACKNOWLEDGMENT OF RECEIPT Automated 01/00
 CASe S:T9-CV-00067-MEM Document 5 Filed 01/16/19 Page 15o0f21

 

 

 

 

 

U.S. Départment of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"
nnn
PLAINTIFF COURT CASE NUMBER
EDWARD THOMAS KENNEDY 3:19-cv-67
DEFENDANT TYPE OF PROCESS
Schuylkill County Clerk of Courts, et al. Service of Process /Complaints *
NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE J MARIA CASEY, in her official as kill County Clerk of Courts

 

AT ADDRESS (Sireet or RFD, Apartment No., City, State and ZIP Code)

401 NORTH SECOND STREET, POTTSVILLE PA 17904
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

 

 

 

Number of process to be
(— served with this Form 285 | 3 *
EDWARD THOMAS KENNEDY .
401 TILLAGE ROAD Number of parties to be 4
BREINIGSVILLE, PA 18031 served in this case
Check for service
| on U.S.A.

 

 

 

SPECIAL INSTRUCTIONS OR, OTHER INFORMATION THAT WHLL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service}:

Fold

Fold

iSomrackT RemelatdnasdExhibt 1 Law of the Case - to SCHUYLKILL COUNTY CLERK OF COURTS, (the OFFICE itself)
ATTN: MARIA CASEY, Clerk of Courts 401 North 2ND Street, Pottsville, PA 17901. PHONE 570-628-1140 FAX 570-628-1189

Cc 7 Clperenpant =| 415 275 1244 January14 2019

SPACE BELOW FOR USE OF us. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

Tacknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve

(Sign only for USM 285 ifmore

than one USM 285 is submitted) No. No.

 

 

 

 

 

 

 

Thereby certify and return that DSi have personally served 71 have legal evidence of service, CJ have executed as shown in "Remarks", the process described
on the individual , company, corporation, ctc., at the address shown above on the on the individual , company, corporation, elc. shown at the address inserted below.

Ohi hereby certify and return that } am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (ifnot shown above) (1 A person of suitable age and discretion
then residing in defendant's usual place
. of abode
Address feumplete only different than shown above) Date Time o
an
oO pm
Signature of U.S. Marshal or Deputy
Service Fee Tota! Mileage Charges| Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
including endeavors} (Amount of Refind*)
REMARKS:
CH RaaCGniueee =i. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2, USMS RECORD
3, NOTICE OF SERVICE
4, BILLING STATEMENT™: To be returned to the U.S. Marshal with payment, Form USM-285
if any amount is owed. Please remit promptly payable to U.S. Marshal. Rev, 12/15/80

5. ACKNOWLEDGMENT OF RECEIPT Automated 01/00
 

 

U.S. Department of Justice

 

— CASE 3: 19-CV-O0067-MEM Document5 Filed 01/16/19 Page 16 of 21
PROCESS RECEIPT AND RETURN

 

 

United States Marshals Service See “Instructions for Service of Process by U.S. Marshal”
gg
PLAINTIFF COURT CASE NUMBER

EDWARD THOMAS KENNEDY 3:19-cv-67

DEFENDANT TYPE OF PROCESS

Schuylkill County Clerk of Courts, et al.

Service of Process ‘Complaints *

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE
AT

IA CAS her official a
ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

401 NORTH SECOND STREET, POTTSVILLE PA 17901

Clerk of Courts

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Number of process to be

 

 

= served with this Form 285 | 3 *
EDWARD THOMAS KENNEDY .
401 THLAGE ROAD Number of partiss tobe | 4
BREINIGSVILLE, PA 18031

[_

 

Check for service
on U.S.A.

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,

Ail Telephone Numbers, and Estimated Times Available for Service):
Fold

GaraxkTRempliatinaedyExhibt 1 Law of the Case - to SCHUYLKILL COUNTY CLERK OF COURTS, (the OFFICE itself}
ATTN: MARIA CASEY, Clerk of Courts 401 North 2ND Street, Pottsville, PA 17901. PHONE 570-628-1140 FAX 570-628-1168

 

PLAINTIFF
() DEFENDANT

aaa

TELEPHONE NUMBER

415 275 1244

DATE

January14 2019

 

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-— DO NOT WRITE BELOW THIS LINE

 

acknowledge receipt for the total ] Total Process | District of District to Signature of Authorized USMS Deputy ar Clerk Date
number of process indicated, Origin Serve ,
(Sign only for USM 285 i mare

than one USM 285 is submitted) No. No.

 

 

 

 

 

 

 

I hereby certify and return that ] have personally served C1 have legal evidence of service, (1 have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

CT Thereby certify and return that J am unable to locate the individual, company, corporation, etc. named above (Sec remarks below)

Name and title of individual served Grol shown above)

(2) A person of suitable age and discretion
then residing in defendant's usual place

 

 

 

 

 

 

 

 

 

 

 

 

 

of sbode
Address (complete only different than shown abyve) Date Time oO
am
C) pm
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
including endzavors) (Amount of Refund*)
REMARKS:
1, CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2, USMS RECORD
3, NOTICE OF SERVICE
4. BILLING STATEMENT™; To be retumed to the U.S. Marshal with payment, Form USM-285
if any amount is owed, Please remit promptly payable to U.S. Marshal. Rev. 12/15/80

5. ACKNOWLEDGMENT OF RECEIPT

Automated 01/00

 
 

“— Gage 3:19-6v-00067-MEM Document5 Filed 01/16/19 Page 17 of 21.

 

 

 

U.S, Departiient of Justice PROCESS RECEIPT
United States Marshals Service See “instructions for Service of P; s by US, Marshal”
(a
PLAINTIFF COURT CASE NUMBER
EDWARD THOMAS KENNEDY 3:19-cev-67
DEFENDANT TYPE OF PROCESS
Schuylkill County Clerk of Courts, et al. Service of Process /Complaints *

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE 7 MARIA CASEY, in her individual capacity as_ Schuylkill County Clerk of Courts
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

401 NORTH SECOND STREET, POTTSVILLE PA 17901

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285 | 3 *
[ cowaRD THOMAS KENNEDY .
401 TILLAGE ROAD Numbes of barsies whe 4
BREINIGSVILLE, PA 18031 served in this case
Check for service
L on U.S.A.

 

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WALL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Talephone Numbers, and Extimated Times Available for Service):

Foll Fold

heb Gaeverds] SampiditnaedExhibt 1 Law of the Case - to SCHUYLKILL COUNTY CLERK OF COURTS,
ATTN: MARIA CASEY, Clerk of Courts 401 North 2ND Street, Pottsville, PA 17901. PHONE 570-628-1140 FAX 570-628-1169

if A other Origingtor requesting services, on behalf of: PLAINTIFF TELEPHONE NUMBER DATE
/ Z _ Le , CIDEFENDANT =| 415 275 1244 January14 2019

SPACE BELOW FOR USE OF U.S/MARSHAL ONLY-~ DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

J acknowledge receipt for the total | Tota! Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origia Serve

(Sign only for USM 285 if more

than one USM 285 is submitted) No, No.

 

 

 

 

 

 

 

Thereby certify and return that 1) have personally served C7 have legal evidence of service, (] have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, otc. shown at the address inzcrted below.

( ihereby certify and return that Jam unable to locate the individust, company, corporation, etc. named above (See remarks below)

Name and title of individual served fif'not shown above) ( Aperson of suitable age and discretion
then residing in defendant's usual place

 

 

 

 

 

 

 

 

 

 

 

 

 

of abode
! Address (complete only different than shown abuve) Date Time oO
| am
OC pm
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
including endeavors) (Amon af Refund*)
REMARKS:
1. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2, USMS RECORD
3, NOTICE OF SERVICE
4, BILLING STATEMENT?*: To be retumed to the U.S. Marshal with payment, Form USM-285
if any amount is owed. Please remit promptly payable to U.S. Marshal. Rev. 12/15/80

5. ACKNOWLEDGMENT OF RECEIPT

Automated 01/00

 
 

Case 3:°19-CV-00067-MEM Document5 Filed 01/16/19 Page 18 of 21

 

 

 

 

U.S. Departiient of Justice PROCESS RECEIPT RETURN
United States Marshals Service See "Insiructions for Service of Process by U.S, Marshal”
Sn
PLAINTIFF COURT CASE NUMBER
EDWARD THOMAS KENNEDY 3:19-cv-67
DEFENDANT TYPE OF PROCESS
Schuy!kil County Clerk of Courts, et al. Service of Process /Complaints *

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE J MARIA GASEY, in her individual capacity as Schuylkill County Clerk of Courts
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

401 NORTH SECOND STREET, POTTSVILLE PA 17901

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285 | 3 *
[ EDWARD THOMAS KENNEDY se
401 TILLAGE ROAD Number of parties to be 4
BREINIGSVILLE, PA 18031 served in this case
, Check for service
| on U.S.A.

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WALL ASSIST IN EXPEDITING SERVICE
All Telephone Numbers, and Estimated Times Available for Service):

 

Fokt Fold

feb Exbrancs)anraédintnaedyexhibt 1 Law of the Case - to SCHUYLKILL COUNTY CLERK OF COURTS,
ATTN: MARIA CASEY, Clerk of Courts 401 North 2ND Street, Pottsville, PA 17901, PHONE 570-628-1140 FAX 570-628-1169

Sj of Ai ‘other Obigi cayasting servicqon behalf of: PLAINTIFF TELEPHONE NUMBER DATE
] ¢ ' CIDEFENDANT =| 415 275 1244 January14 2019

SPACE BELOW FOR USE OR'U.S. MARSHAL ONLY DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

[acknowledge receipt for the total | Total Process | District of / District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve

(Sign only for USM 285 if mote

than ane USM 245 is submitted) No. No.

 

 

 

 

 

 

 

Thereby certify and return that I Ud! have personally served 10 have legal evidence of service, C1 have executed as shown in "Remarks", the process described
on the individual , company, corporation, ctc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below,

() Thereby certify and retum that I am unable to locate the individual, company, corporation, etc. named above (See remarks helaw)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (if'noi shown above) DD A person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shown above} Date Time oO
an
{] pm
Signature of U.S, Marshal or Deputy
Service Fee Total Miltage Charges) Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
including jendeavors) (Amount of Refund*)
|
REMARKS:
i
i
i
1, CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE
4. BILLING STATEMENT?*: To be retumed to the U.S. Marshal with payment, Form USM-285
if aly amount is owed. Please remit promptiy- payable to U.S. Marshal. . Rev. 12/15/80

$. ACKNOWLEDGMENT OF RECEIPT

Automated 01/00

 
 

 

Case 3:19-cv-00067-MEM Document5 Filed 01/16/19 Page 19 of 21.

 

 

 

 

 

 

 

U.S. Department of Justice PROCESS RECEIPT RETURN
United States Marshals Service See "Instructions for Service of Process by U.S, Marshal”
[a
PLAINTIFF COURT CASE NUMBER
_EDWARD THOMAS KENNEDY 3:19-cv-87

DEFENDANT TYPE OF PROCESS

Schuylkill County Clerk of Courts, et al. Service of Process /Complaints °

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE J MARIA CASEY, In her individual as Schuylkill C lark of Courts

 

AT ADDRESS (Street or RFD, Apartment No.. City, State and ZIP Code}
401 NORTH SECOND STREET, POTTSVILLE PA 17904

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285 | 3*
| cowaro THOMAS KENNEDY :
401 TILLAGE ROAD ane ON pores to be 4
BREINIGSVILLE, PA 18031
Check for service
| on U.S.A.

 

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WALL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, end Estimated Times Available for Service):

Full Fold

{eS Gabvands] Dampiditinaadyexhibt 1 Law of the Case - to SCHUYLKILL COUNTY CLERK OF COURTS,
ATTN: MARIA CASEY, Clerk of Courts 401 North 2ND Street, Pottsvite, PA 17901. PHONE 570-628-1140 FAX 570-628-1169

other a cg on behalf of: PLAINTIFF TELEPHONE NUMBER DATE
Ke TC. / Cl DEFENDANT =| _446 275 1244 January14 2019

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY— DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

1 acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve

{Signa only for USM 285 if more

than one USM 2485 in submitted) No. No.

 

 

 

 

 

 

 

T hereby certify and retum that 1 4) have personally served 1 have legal evidence of service, C1 have executed as shown in “Remarks”, the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company. corporation, etc. shown at the address inserted below.

Cet hereby certify and return that ] am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Naine and title of individual served (if not shown above) Oa person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different thun shown above) Date Time oO
am
C1 pm
Signature of U.S, Marshal or Deputy
Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits [| Amount owed to U.S. Marshal" or
. including endeavors) (Atnount of Refund*)
REMARKS:
1. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE
4. BILLING STATEMENT?: To be returned to the U.S. Marshal with payment, Form USM-285
if any amount is owed. Please remit promptly payable to U.S. Marshal. Rev. 12/15/80

5, ACKNOWLEDGMENT OF RECEIPT Automated 01/00

 

 
 

oe 7 7 ne

"Case 3:192¢V-00067-MEM Document5 Filed 01/16/19 Page 20 of 21.

 

 

 

 

 

U.S. Departntent of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See "Instructions for Service of Process by U.S, Marshal”
Fr er tenner
PLAINTIFF COURT CASE NUMBER
EDWARD THOMAS KENNEDY 3:19-cv-67
DEFENDANT TYPE OF PROCESS
_ Schuylkill County Clerk of Courts, et al. Service of Process /Complaints *
NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE J MARIA in her in I kill Clerk of

 

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

401 NORTH SECOND STREET, POTTSVILLE PA 17901
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

 

 

 

Number of process to be
served with thiy Form 285 | 3°
[ cowarD THOMAS KENNEDY ;
401 TILLAGE ROAD Number of parties to be 4
BREINIGSVILLE, PA 18031 served in this case
. Check for service
L_ on U.S.A.

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WALL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

Fold Foll

eB iahvenis) RampidiaineedyExhibt 1 Law of the Case - to SCHUYLKILL COUNTY CLERK OF COURTS,
ATTN: MARIA CASEY, Clerk of Courts 401 North 2ND Street, Pottsville, PA 17901. PHONE 570-628-1140 FAX 570-628-1169

Tequesting behalf of: PLAINTIFF TELEPHONE NUMBER DATE
—_ ~~. Ce ) CI DEFENDANT | 415 275 1244 January14 2019

 

 

 

 

 

SPACE BELOW FOR USE OF U.S. IWARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
T acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origia Serve
(Sign only for USM 285 if more
than one USM 245 is submitted) No. No,

 

 

 

 

 

 

 

Lhereby certify and retum that [ have personally served , C have legal evidence of service. CJ have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address ‘shown above on the on the individual , company, corporation, stc. shown at the address inseried below.

£7 hereby certify and retum that [ am unable to locate the individual, company, corporation, ete. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (if'not shown above) C1 A person of suitable age and discretion
then residing in defendant's usual place
of abode
Address fcomplete only different than shawn above) Date Time Oo
an
CF pm
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges} Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
including endeavors) (Amount of Refund" }
REMARKS:
1. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3, NOTICE OF SERVICE
4, BILLING STATEMENT®: To be returned to the U.S. Marshal with payment, Form USM-285
if any amount is owed, Please remit promptly payable to U.S. Marshal. Rev. 12/15/80

5. ACKNOWLEDGMENT OF RECEIPT Automated 61/400

 

 
 

~Gase 3:19-cv-00067-MEM Document5 Filed 01/16/19 Page 21

 

 

 

US. Department of Fustice SROCHee RECEIPT EAD REtURN
United States Marshals Service See "Ins . + Servi
eee
PLAINTIFF COURT CASE NUMBER

EDWARD THOMAS KENNEDY 3:19-cv-87

DEFENDANT TYPE OF PROCESS

Schuylkill County Clerk of Courts, et al. Service of Process /Complaints *

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE J MARIA CASEY, in her individual capacity 2s Schuylkill County Clerk of Courts
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

401 NORTH SECOND STREET, POTTSVILLE PA 17901

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
— : served with this Form 285 | 3°
EDWARD THOMAS KENNEDY .
401 TILLAGE ROAD Number of parties to be 4
BREINIGSVILLE, PA 18031 served in this case
| Check for service
| on ULS.A,

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

Fol! Fold

feb Gabveris] QangidiipeedyExhibt 1 Law of the Case - to SCHUYLKILL COUNTY CLERK OF COURTS,
ATTN: MARIA CASEY, Clerk of Courts 401 North 2ND Street, Pottsville, PA 17901. PHONE 570-628-1140 FAX 570-628-1169

Signa other Ori ing service on bghelf of: PLAINTIFF TELEPHONE NUMBER DATE
y/ C. CI DEFENDANT =| 415 275 1244 January14 2019

SPACE BELOW FOR USE GF US MARSHAL ONLY-— DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

[acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve

{Sign only for USM 285 if more

than one USM 285 is submitted) Ne. No.

 

 

 

 

 

 

 

Thereby certify and return that 1 Gd have personally served ,[_]} have legal evidence of service, L] have executed 53 shown in “Remarks”, the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown al the address inserted below.

(1 Ibereby certify and return that I am unable to locate the individual, company, corporation, etc. named above {Sec remarks helow)

Name and title of individual served (if nor shown above} (1) A person of suitable age and discretion
then residing in defendant's usual place

 

 

 

 

 

 

 

 

 

 

 

 

 

of abode
Address (camplete only different tan shown above} Date Time
0) am
D0 pm
Signature of U.S. Marshat or Deputy
Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits | Amount owed to US. Marshal® or
including endeavors) (Awount of Refund*)
REMARKS:
1, CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE
4, BILLING STATEMENT®: To be returned to the U.S. Marshal with payment, Form USM-285
if any amount is owed. Please remit promptly payable to U.S. Marshal. Rev. 12/15/80

$, ACKNOWLEDGMENT OF RECEIPT

Automated 01/00

 
